IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-50287
                           Summary Calendar



LEON GONZALEZ, JR.,

                                           Plaintiff-Appellant,

versus

CITY OF SAN ANTONIO; JIM WELLS, Individually and in his Official
Capacity as a San Antonio Police Officer; SOUTHWEST BELL
TELEPHONE COMPANY; J.E. GREBER, Individually and in his Official
Capacity as Administrator of Southwestern Bell Telephone Company,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                         USDC No. 97-50287
                        - - - - - - - - - -
                          November 3, 1997
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Leon Gonzalez, Jr., appeals the dismissal, without

prejudice, for failure to state a claim of his wrongful-

termination lawsuit.    He contends that the district court erred

in refusing to remand the case to state court and in dismissing

his complaint.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-50287
                                -2-

     We have reviewed the briefs and the record and find no

error.   Gonzalez’s claims were preempted by § 301 of the Labor

Management Relations Act, 29 U.S.C. § 185.     See, e.g., Thomas v.

LTV Corp., 39 F.3d 611, 616 (5th Cir. 1994).    Because he failed

to exhaust his contractual remedies prior to instituting this

lawsuit, dismissal without prejudice was appropriate.    Allis-

Chalmers Corp. v. Lueck, 471 U.S. 202, 204 n.1, 220-21 (1985).

     AFFIRMED.